SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2012 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Extract of the Meeting of the Audit Committee of Companhia Siderúrgica Nacional – CSN Date: March 26, 2012 Report no. 77 Participants Name Unit Fernando Perrone Member of the Audit Committee Yoshiaki Nakano Member of the Audit Committee Piedade Mota da Fonseca Internal Audit Department Rogério Leme Santos Controlling Department Daniel Milani Controlling Department Carla Bellangero KPMG Auditores Independentes Marcos Montesani KPMG Auditores Independentes Fábio Trindade KPMG Auditores Independentes Angélica Maria de Queiroz Committee Advisor Claudia Maria Sarti Secretary of the Meeting The Audit Committee met to review the Company’s Financial Statements for the year ended December 31, 2011. Prior to the meeting, the preliminary financial statements were circulated to the Audit Committee, who forwarded their comments to Management. Rogério Leme Santos presented the Company’s 2011 results. The Audit Committee then received the representatives of KPMG, who presented the process of concluding the audit of the 2011 financial statements. After reviewing and discussing the audited financial statements and Management’s Annual Report, and having obtained the necessary clarifications, the Audit Committee decided to recommend that the audited financial statements for the year ended December 31, 2011 be approved by the Board of Directors. Signatures Name Signature Fernando Perrone Yoshiaki Nakano Claudia Maria Sarti - secretary 1/1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 27, 2012 COMPANHIA SIDERÚRGICA NACIONAL By: /
